DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities: there is a space between the last word and the period.  Appropriate correction is required.

Specification
The use of the term AEROSIL, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(e) as being anticipated by Fowler et al. (US 2013/0137572; published: 5/30/13; priority filing: 4/28/10).
Fowler et al. is directed to stabilized liquid agrochemical compositions (Abstract). Fowler et al. teach a process for making a non-aqueous liquid dispersion concentrate incorporating at least one agrochemically active ingredient comprising the steps of:
a. dissolving or suspending at least one agrochemically active ingredient in a curable polymerizable resin optionally containing at least one non-cross-linkable mobile chemical and optionally containing a chemical curing agent; b. combining said solution or suspension with a non-aqueous liquid containing a colloidal solid emulsion stabilizer and optionally a chemical curing agent and applying mechanical agitation sufficient to form an emulsion of said solution or suspension; and c. effecting cure of the curable polymerizable resin to produce a non-aqueous liquid dispersion of polymer particles which contain at least one agrochemically active ingredient and a colloidal solid distributed at the surface of the polymer particles (limitations of instant claim 1; see entire ref., e.g., claim 25). With regards to the abovementioned resins, Fowler et al. 
Therefore, by teaching all the limitations of claims 1-8 and 13-15, Fowler et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims

3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 6-7 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Botts et al. (US 7,070,795; published: 7/4/06), in view of Fowler (US 2010/0234230; published: 9/16/10; priority filing date: 9/6/06).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Botts et al. is directed to one or more agricultural active ingredients (such as fungicides or insecticides) are entrapped in polymeric matrixes to form particles having a diameter in the range from about 0.2 to about 200 microns (Abstract). Botts et al. teach a preferred process for entrapping the agriculturally active ingredient in accordance with the present invention includes the following steps:(A) preparation of a hydrophobic solution (“oil phase”) including an active ingredient and a polymer in an organic solvent (limitations of step a in instant claim 1); (B) preparation of a hydrophilic optionally isolating the matrix particles by allowing the evaporated emulsion formed in (D) to settle, decanting the supernatant liquid from the matrix particles, then washing, filtering, and drying the particles in air. The particles can be resuspended in an aqueous carrier system comprising water and, for example, a dispersing agent, dye or colorant, or other inert ingredient. The particles can alternatively be used without isolation.
The polymer in step A above reads on the claimed “curable, solidifiable or polymerizable resin” of instant claim 1, as Botts et al. teach that the polymer can be epoxy resin, polyamine epoxy resin or phenolic resins (limitations of instant claims 1-3).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Botts et al. do not teach wherein the aqueous liquid contains a colloidal solid emulsion stabilizer, as required by instant claim 1. Botts et al. do not teach wherein the colloidal solid emulsion stabilizer is selected from carbon black, metal oxides, metal hydroxides, metal carbonates, metal sulfates, polymers, silica and clays or is an agrochemically active ingredient in finely divided form, as required by instant claims 7-8. Botts et al. do not specifically teach wherein the colloidal solid is a hydrophilic fumed 
Fowler is directed to aqueous pesticidal concentrates comprising at least one colloidal solid, a dispersed emulsion phase comprising at least one substantially water-insoluble pesticidally active ingredient, which is either itself an oily liquid comprising the oil phase, is a solid but is dissolved in an oily liquid present in the oil phase, is a solid and is dispersed within the oil phase or is present as a colloidal solid adsorbed to the liquid-liquid interface between the continuous aqueous phase and the dispersed oil phase and at least one Ostwald ripening inhibitor (Abstract). Fowler teaches a wide variety of solid materials may be used as colloidal stabilizers for the Pickering emulsions of the present invention including carbon black, metal oxides, metal hydroxides, metal carbonates, metal sulfates, polymers which are insoluble in any of the components present in the formulations, silica (e.g., fumed silica) and clays ([0052], [0132]). Fowler teaches that it is also possible that this active ingredient can serve as the colloidal stabilizer ([0052]). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The disclosures of Botts et al. and Fowler are each directed to aqueous liquid dispersions comprising at least one agrochemically active ingredient.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further comprise a colloidal stabilizer in the aqueous phase of Botts et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated 
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617